FILED: May 10, 2022


                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                       No. 20-2330
                                  (1:14-cv-02535-ELH)
                                 ___________________

UNITED STATES EX REL. DEBORAH SHELDON, Executrix of the Estate of
Troy Sheldon, United States of America, ex rel.

               Plaintiff - Appellant

v.

ALLERGAN SALES, LLC

               Defendant - Appellee

------------------------------

UNITED STATES OF AMERICA; TAXPAYERS AGAINST FRAUD
EDUCATION FUND

               Amici Supporting Appellant

WASHINGTON LEGAL FOUNDATION; CHAMBER OF COMMERCE OF
THE UNITED STATES OF AMERICA; PHARMACEUTICAL RESEARCH
AND MANUFACTURERS OF AMERICA

               Amici Supporting Appellee

                                 ___________________

                                      ORDER
                                 ___________________
      A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties shall file 16 additional paper copies of their briefs and appendices

previously filed in this case within 10 days.

      This case is tentatively scheduled for oral argument at the next available

session.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk